EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Annual Report of Stage Stores, Inc. (the "Company") on Form10-K for the year ended January 28, 2012 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), we, Andrew T. Hall and Oded Shein, Chief Executive Officer and Chief Financial Officer, respectively, of the Company, certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to our knowledge: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. March 28, 2012 /s/ Andrew T. Hall Andrew T. Hall Chief Executive Officer /s/ Oded Shein Oded Shein Chief Financial Officer
